Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/831546 filed 11/02/2022.     
Claims 1-20 have been examined and fully considered.
IDS
No IDS has been filed with this application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition ofmatter, or any new and useful improvement thereof, may obtain a patent therefor, subject to theconditions and requirements of this title.
1. The claimed invention of Claims 1-20 are directed to non-statutory subject matter. 
The invention of instant claims 1-20 are drawn towards methods to measure/detect natural biomarkers. However, no specific detection machine or specific measurement technique is used that would change a natural sample from it’s natural state. It seems as claimed that the biomarker amounts are magically detected. Applicant claims that the collecting of a test sample is done through “precipitation or other methods,” which is also claimed at a level of generality that the concentration of the biomarkers could naturally happen.
	The only other thing claimed in the independent claims is normalizing with respect to databases or variables/data. There is no computer or processor claimed- so this reads on a mental process/abstract idea/mathematical calculations, and not a specifically programmed computer
Therefore-there is nothing in the claim language which results in more than the judicial exceptions of an abstract idea and natural product and the claims read as that applicant is attempting to tie up merely noticing natural levels of infectious biomarkers, and therefore failing step 2B of the subject matter eligibility test.
Nothing in any of the dependent claims change these matters.
See MPEP 2106 subject matter eligibility test, and MPEP 2106.04.
Alice Corp. v. CLS Bank, and In re Alappat
See in re Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __,132 S.Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo). Also, process claims that aredirected to abstract ideas, such as the claims in Bilski v. Kappos & MPEP § 2106.01. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 1, it is unclear if two collecting steps are performed or only one since collecting a test sample is claimed in a) and e).

Claim Objections
Claim objected to because of the following informalities:  
Claim 1 in step a recites “the sample the test sample”. This is assumed to be a typo and should only read “the test sample”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1-20 are rejected under 35 U.S.C. 103(a) as being obvious over EMBEREE in US 20190371426 in view of NAMSARAEV in US 20180237863. 
	With respect to Claim 1 & 8 & 17, EMBREE et al. teach of methods, apparatuses, and systems for analyzing microorganism strains in complex heterogeneous communities, determining functional relationships and interactions thereof, and diagnostics and biostate management and biostate temporal forecasting(abstract). Specifically, EMBREE et al. teach that the microorganisms can be fungi or bacteria (paragraph 0017), the sample can be blood (paragraph 0010,0108, 0198), and of making cell count(blood sample comprises cellular and non cellular material) of the microorganisms(paragraph 0005-0013). More specifically, EMBREE et al. teach of collecting samples over time from the same animal or environmental source (paragraph 0086, 0089-0090), of determining a first and second amount of a biomarker (paragraph 0012, 0065, 0082, 0149) and if the ratio or number of the first amount to the second amount is below a threshold level the strain being inactive and the person negative for disease (paragraph 0183, 0185, 0254). EMBREE et al. further teach of detecting first and second unique markers, normalizing the amounts of biomarkers to eachother (paragraph 0171, 0182, 0187, 0218), and of a database containing relevant information on the samples(paragraph 0165, 0167, 0184).  EMBREE et al. further teach that the sample can be subjected to centrifugation to concentrate the sample (paragraph 0019, 0196, 0206), and further of treating the patient or sample with medicine(paragraph 0007). EMBREE do not specifically teach of providing a database of characterized clinical samples/normalization in comparison to accessing this database to determine predictive sensitivity, specificity, and diagnostic accuracy.
	NAMSARAEV et al. remedy this. NAMSARAEV et al. teach of a method of detection specifically for cancer, but of which can be used for lupus patients(abstract, and paragraph 0248). NAMSARAEV et al. further teach of providing a database of control/calibration/reference values of which the measured values are compared to(0016, 0137), and of normalizing the measured levels(paragraph 0007). NAMSARAEV et al. further teach of determining predictive sensitivity, specificity, and diagnostic capability from these comparisons(paragraph 0029, 0031-0032 among others, 0131-0132). It would have been obvious to one of ordinary skill in the art to measure sensitivity, specificity and diagnostic capability through comparison to database as is done in NAMSARAEV in the method of EMBREE due to the advantages these methods offer in diagnostic applications for accuracy and due to the prevalence of false positives and false negatives in the field of disease prediction (NAMSARAEV, paragraph 0002).
	With respect to Claim 2, EMBREE et al. teach of determining ratios of the biomarkers (paragraph 0012, 0065, 0082, 0149, 0229).
	With respect to Claim 3, EMBREE et al. teach if a microorganism/biomarker is above threshold it is determined to be active (diagnosed with disease)(paragraph 0019, 0010, 0015, 0058, 0089, 0473-0474).
	With respect to Claim 4, EMBREE et al. teach of treating the patient or sample with medicine(paragraph 0007).
	With respect to Claim 5, EMBREE et al. teach of displaying on a graph(0005, 0073, 0082, 0152, 0165) and monitoring over time(paragraph 0096) and of normalizing the data(paragraph 0171, 0182, 0218).
	With respect to Claim 6-7, EMBREE et al. teach of determining ratios of the biomarkers(paragraph 0012, 0065, 0082, 0149) and if the ratio or number of the first amount to the second amount is below a threshold level the strain being inactive and the person negative for disease(paragraph 0183, 0185, 0254). 
	With respect to Claim 9 & 18, NAMSARAEV et al. teach of determining sensitivity and specificity on a receiver operator characteristic curve(paragraph 0029, 0031, 0132, 0211).
	With respect to Claim 10 & 19, NAMSARAEV et al. teach of determining sensitivity and specificity through ROC-AUC (area under the curve) statistical method(paragraph 0143).
	With respect to Claim 11, EMBREE et al. teach of treating the patient or sample with medicine (paragraph 0007).
	With respect to Claim 12 & 20, NAMSARAEV et al. teach of determining cancer/disease positivity by specificity(paragraph 0547, 0715, 0017, 0029, 0031, 0132).
	With respect to Claim 13, EMBREE et al. teach of determining ratios of the biomarkers(paragraph 0012, 0065, 0082, 0149) and if the ratio or number of the first amount to the second amount is below a threshold level the strain being inactive and the person negative for disease(paragraph 0183, 0185, 0254).
	With respect to Claims 14-15, NAMSARAEV et al. teach of determining on a scale the wellness of a patient(true positive, true negative, false positive, or false negative and the associated health conditions)(paragraph 0126-0129). EMBREE et al. teach of treating the patient or sample with medicine (paragraph 0007).
	With respect to Claim 16, EMBREE et al. teach of collecting metadata(paragraph 0165,0167, 0184). NAMSARAEV et al. also teach of collecting demographic data(paragraph 0175).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797